OPINION OF THE COURT
PHILIP BLOOM, Circuit Judge.
THIS CAUSE duly came before the Court for hearing on Defendant’s Motion for Summary Judgment. The alleged facts related are as follows: Plaintiff, an elderly patient age 75, in the Miami Heart Institute (Hospital) with out-of-bed privileges from his doctor, appar*26ently felt the need to urinate. Plaintiff apparently “rang” for nurse assistance late in the evening. Plaintiff’s bed rails were in the “up” position. A nurse did not respond for approximately fifteen minutes. Allegedly (although not established) a urinal was attached to the bedside rail. Plaintiff attempted to get out of bed by himself and fell to the floor, sustaining the injury complained of in this case.
The matter before this Court is whether there was negligence of the Plaintiff, of the Defendant Hospital, or whether this is a malpractice case relating to standard of medical care of the hospital; and whether as a matter of law, movant is entitled to summary judgment.
The Court is not in the position to issue such rulings even though it appears there is a blending or mixed question as to whether this is a negligence or a malpractice case. As such, the Court will deny summary judgment at this time, and will permit Plaintiff to go forward with a jury trial in this case.
DONE AND ORDERED in Chambers, Dade County Courthouse, Miami, Florida, this 19th day of March, 1987.